United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cranston, RI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0921
Issued: March 15, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 27, 2021 appellant filed a timely appeal from a January 28, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as Docket No. 21-0921.
On August 24, 2020 appellant, then a 34-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on August 18, 2020 she sustained shoulder and lower back sprains
when trying to avoid a dog attack while in the performance of duty. She stopped work on
August 18, 2020.
On August 20, 2020 the employing establishment executed an authorization for
examination and/or treatment (Form CA-16) authorizing appellant to seek medical care related to
her back strain. The portion of the form designated as Part B attending physician’s report was
signed on August 20, 2020 by Dr. Alexandra S. Ruggiero, a Board-certified family medicine
physician, who noted appellant’s history of injury and diagnosed a muscle strain. In a duty status
form (Form CA-17) dated August 20, 2020, Dr. Ruggiero diagnosed lumbar and right shoulder
strains due to the claimed August 20, 2020 employment incident.
OWCP subsequently received CA-17 form reports dated August 27 and September 3
and 17, 2020 diagnosing low back muscle sprain/pain/low back pain, and narrative reports dated

August 27 and September 3, 2020 diagnosing acute midline low back pain without sciatica and
acute left-side low back pain without sciatica from Dr. Manoj Garg, an osteopath Board-certified
in family practice. In August 27, 2020 x-ray report, Dr. Christina Pinto, an osteopath Boardcertified in family medicine, diagnosed mild multilevel degenerative disc disease most pronounced
in the lower thoracic and lower lumbar spine. OWCP also received an August 27, 2020 report
from Dr. Mark Mulak, a chiropractor, who diagnosed lower back and thorax muscle and tendon
strains and thoracic and lumbar segmental and somatic dysfunction, which he attributed to the
claimed August 18, 2020 employment incident.
By decision dated October 2, 2020, OWCP denied the claim, finding that appellant failed
to submit any medical evidence diagnosing a medical condition in connection with the accepted
August 24, 2020 employment incident. It concluded, therefore, that the requirements had not been
met to establish an injury as defined by FECA.
Subsequent to the denial of her claim, OWCP received an October 1, 2020 Form CA-17
from Dr. Garg diagnosing low back and right shoulder strain, and an October 22, 2020 Form
CA-17 which diagnosed lumbar strain from Barbara Burchard, an advanced practice registered
nurse.
On October 23 and November 2, 2020 appellant requested reconsideration. She submitted
a November 4, 2020 report and referral by Ms. Burchard.
By decision dated January 28, 2021, OWCP denied modification. It found that the medical
evidence of record did not include a valid diagnosis from a qualified physician under FECA.
The Board, having duly considered the matter, finds that this case is not in posture for
decision.
OWCP denied appellant’s claim finding that the medical evidence of record did not
establish a diagnosed medical condition. It however failed to review the August 20, 2020 Part B
attending physician’s report and August 20, 2020 Form CA-17 report from Dr. Ruggiero. In the
case of William A. Couch,1 the Board held that, when adjudicating a claim, OWCP is obligated to
consider all evidence properly submitted by a claimant and received by OWCP befo re the final
decision is issued. As the Board’s decisions are final as to the subject matter appealed, it is crucial
that all evidence relevant to the subject matter of the claim which was properly submitted to OWCP
prior to the time of issuance of its final decision be reviewed and addressed by OWCP. 2 Because
OWCP did not review and address the August 20, 2020 medical evidence from Dr. Ruggiero, the
Board cannot review such evidence for the first time on appeal.3 The case will therefore be
remanded to OWCP to enable a proper consideration of the evidence that was of record at the time

1

41 ECAB 548 (1990).

2

Id.; see also E.P., Docket No. 20-0655 (issued March 17, 2021); J.S., Docket No. 18-1111 (issued April 30, 2020);
S.K., Docket No. 18-0478 (issued January 2, 2019); Yvette N. Davis, 55 ECAB 475 (2004).
3

20 C.F.R. § 501.2(c). A.C., Docket No. 20-0917 (issued January 27, 2021); E.P., id.

2

of its January 28, 2021 decision to be followed by an de novo decision regarding appellant’s
request for reconsideration. Accordingly,
IT IS HEREBY ORDERED THAT the January 28, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: March 15, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

